SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 2014 Commission File Number1-32135 SEABRIDGE GOLD INC. (Name of Registrant) 106 Front Street East, Suite 400, Toronto, Ontario, Canada M5A 1E1 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F *Form 40-F S Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):* Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes* No S If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Seabridge Gold Inc. (Registrant) By: /s/Rudi P. Fronk Name: Rudi P. Fronk Title:Chief Executive Officer Date: June 23, 2014 EXHIBITS Exhibit 99.1 Material Change Report dated June 23, 2014, including Annex A thereto (News Release Seabridge Gold and Gitanyow Wilps Enter Into Agreement Regarding KSM Project, dated June 23, 2014).
